DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, line 3, “said shell” should be changed to --said shell structure--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “each of said shell structures” in lines 9-10. There is insufficient antecedent basis for this limitation in the claim. It is suggested that the claim be amended to state --said shell structure--.
Claims 2-4 are rejected as being dependent upon a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 101737311) in view of Van Doren (US 4997311).
Regarding claim 1, Kim et al. discloses a structure (103) for facilitating oyster reproduction (lines 11-12 of machine translation, structure for breeding infiltrative shellfish) comprising: a shell structure (103) having an outer surface and an inner 
Kim et al. does not explicitly disclose the shell structure being a generally hemispherical shell structure. 
Van Doren teaches a generally hemispherical shell structure (10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shell shape of Kim et al. to be a hemispherical shell structure as taught by Van Doren in order to improve transport of the structure to a specific site (Van Doren: col. 3, lines 16-18).
Regarding claim 3, Kim et al. as modified by Van Doren as discussed so far, is silent as to said means for suspending an oyster seed source suitable for the production of oyster sperm and oyster eggs within said interior of said shell structure is comprised of a polyvinyl chloride (PVC) tube.
In addition to the above, Van Doren teaches said means (38) for suspending a shellfish seed source suitable for the production of sperm and eggs within said interior of said shell structure is comprised of a polyvinyl chloride (PVC) tube (claim 8, col. 2, 
Regarding claim 4, Kim et al. as modified by Van Doren teaches (references to Kim et al.) wherein said means for suspending (Fig. 3; (30) is a removable mesh bag (container with flexible mesh material and opening at the top) suspended from the upper portion of the interior of the structure (103)) an oyster seed source suitable for the production of oyster sperm and oyster eggs within said interior of said shell is comprised of a mesh bag suspended from said inner surface of said shell structure (Fig. 3; paragraph [0043] of machine translation, a flexible mesh material). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 101737311) in view of Van Doren (US 4997311) and further in view of Han et al. (CN 108566909, machine translation attached).
Regarding claim 2, Kim et al. as modified by Van Doren does not explicitly teach said shell structure is constructed from a cementitious material. 
Han et al. teaches an artificial reef where the shell structure (13) is constructed from a cementitious material (paragraphs [0027], [0028], and [0076] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the shell . 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Van Doren (US 4997311) in view of Haejung Co., Ltd. (KR 200408495, hereinafter “Haejung”, machine translation attached).
Regarding claim 5, Van Doren discloses a method of establishing a shellfish reef (col. 2, lines 9-12, reef with shellfish habitats) comprising the steps of: disposing in tidal or intertidal waters (col. 2, lines 61-63) a plurality of generally hemispherical shaped shell structures (10); providing a plurality of through-holes (11) in each of said shell structures (10); suspending a shellfish container (shellfish within the habitat (38)) in an interior (Fig. 5) of each of said shell structures (10); providing a confined space (38) for shellfish.
Van Doren does not explicitly disclose the shellfish is an oyster, an oyster seed source suitable for the production of oyster sperm and oyster eggs in an interior of each of said shell structures; providing a confined space for fertilization of said oyster eggs; providing a hard surface for attachment of said fertilized oyster eggs; allowing said fertilized oyster eggs to develop into adult oyster; and allowing said adult oyster to continue creating additional oyster sperm and oyster eggs.
Haejung teaches a domed oyster reef (lines 176-178 of machine translation), an oyster seed source suitable for the production of oyster sperm and oyster eggs in an interior of each of said shell structures (lines 444-445 of machine translation, rocks provide habitats for spawning grounds); providing a confined space for fertilization of 
Regarding claim 6, Van Doren discloses a method of establishing a shellfish reef (col. 2, lines 9-12, reef with shellfish habitats) comprising the steps of: disposing in tidal or intertidal waters (col. 2, lines 61-63) a plurality of generally hemispherical shaped shell structures (10); providing a plurality of through-holes (11) in each of said shell structures (10); suspending a shellfish container (shellfish within the habitat (38)) in an 
Van Doren does not explicitly disclose a method for treating red tide, that the shellfish is an oyster, an oyster seed source suitable for the production of oyster sperm and oyster eggs in an interior of each of said shell structures; providing a confined space for fertilization of said oyster eggs; providing a hard surface for attachment of said fertilized oyster eggs; allowing said fertilized oyster eggs to develop into adult oyster; and allowing said adult oyster to continue creating additional oyster sperm and oyster eggs.
Haejung teaches a method for treating red tide (lines 171-179 of machine translation, improper dumping causes red tide, using oyster shells as an environmentally friendly artificial reef material), a domed oyster reef (lines 176-178 of machine translation), an oyster seed source suitable for the production of oyster sperm and oyster eggs in an interior of each of said shell structures (lines 444-445 of machine translation, rocks provide habitats for spawning grounds); providing a confined space for fertilization of said oyster eggs (lines 430-431 of machine translation); providing a hard surface for attachment of said fertilized oyster eggs ((20) through the frames (21) provides a metal surface); allowing said fertilized oyster eggs to develop into adult oyster (444-445 of machine translation); and allowing said adult oyster to continue creating additional oyster sperm and oyster eggs (lines 231-233, 430-431 of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shellfish reef of Van Doren to be an oyster reef as taught by Haejung in order to provide an environmentally 
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 1/19/2022, with respect to the rejections of claims 1-6 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejections are made in view of Van Doren (US 4997311), Han et al. (CN 108566909), and Haejung Co., Ltd. (KR 200408495).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643